Citation Nr: 1219912	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  08-24 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for total knee replacement, left knee, currently rated as 30 percent disabling.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Michelle D. Powers, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1968 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was previously before the Board in December 2011, when it was remanded for additional development.

The Veteran testified at a Board hearing in October 2011.  A transcript of that hearing is of record.

The Board finds that there has been substantial compliance with the directives of the Board's December 2011 remand.  In this regard, the Board notes that the set of VA treatment records in the claims-file has been updated, and a VA examination of the Veteran's left knee disability was completed in February 2012.

The Board notes that since the time of the Board's prior December 2011 remand, the Veteran has recently appointed a new representative in March 2012, and has submitted the appropriate VA Form 21-22a accordingly.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran's left knee disability, status post total left knee replacement, is manifested by chronic and severe pain in the left leg, to include with motion.


CONCLUSION OF LAW

The criteria for a maximum schedular evaluation of 60 percent for total left knee replacement have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic Code (DC) 5055 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in a letter dated in February 2007.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the August 2007 RO rating decision on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the timely letter sent in February 2007 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA reports, have been obtained.  Pertinent records in the custody of the Social Security Administration (SSA) have also been obtained and associated with the claims file.

The Veteran has been afforded a VA examination to evaluate his disability on appeal.  All pertinent examination reports are of record, including the February 2012 VA examination report.  The Board notes that this examination report contains sufficiently specific clinical findings and informed discussion of the facts of record, as appropriate, to provide probative medical evidence adequately addressing the issue decided below.  Significantly, the Board decision in this case results in a full grant of the maximum schedular rating for the disability on appeal throughout the period on appeal.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The present appeal involves the Veteran's claim that the severity of his service-connected left knee disability, now featuring post operative residuals of a total knee replacement, warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Since the increased rating issue in this case involves the left knee, the Board notes at this point that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran's service-connected left knee disability has been rated by the RO under the provisions of Diagnostic Codes 5055 during the period on appeal.  A 100 percent rating was in effect from June 30, 2006, to August 1, 2007, due to the knee replacement pursuant to Diagnostic Code 5055.  For the period following August 1, 2007, a 30 percent rating has been assigned pursuant to Diagnostic Code 5055.

Under Diagnostic Code 5055, a 30 percent rating is warranted as a minimum rating for knee replacement with intermediate degrees of residual weakness pain or limitation of motion, and is rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted for knee replacement with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A maximum rating of 100 percent is warranted for 1 year following implantation of prosthesis.  38 C.F.R. § 4.71a, Diagnostic Code 5055.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).

Under Diagnostic Code 5256, a 30 percent rating may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

Under Diagnostic Code 5257, for other knee impairment, recurrent subluxation or lateral instability of the knee, a slight case is to be rated 10 percent rating disabling.  A moderate case is to be rated 20 percent disabling.  A severe case is to be rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of 'locking,' pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Diagnostic Code 5259, removal of semilunar cartilage that is symptomatic warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Under Code 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, a 10 percent rating is allowed when extension is limited to 10 degrees; a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; and a 40 percent rating is warranted for extension limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under Diagnostic Code 5262, a 10 percent disability rating is available when there is malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating is available when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under Diagnostic Code 5263, a 10 percent rating is warranted for genu recurvatum pursuant to Diagnostic Code 5263.  38 C.F.R. § 4.71a, Diagnostic Code 5263.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.

Further, the Board notes that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

Moreover, in a precedent opinion by VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).  Under Diagnostic Code 5257, a rating of 10 percent is warranted when there is slight recurrent subluxation or lateral instability; a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability of the knee; and a 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Veteran underwent a total left knee replacement in October 2005, with follow-up revision surgery to address problems with the replacement in June 2006.  The Board finds that the Veteran's residuals of the left knee replacement are reasonably shown to include severe chronic pain.

The Veteran underwent a VA examination in connection with this claim in February 2012.  The examiner confirmed diagnoses of degenerative arthritis and post total knee arthroplasty of the left knee.  The Veteran complained of persistent pain and limitation of movement.  The examiner noted that the Veteran's "pain and limitation of the left knee" affected the Veteran's ability to work, and that the Veteran had been "[u]nable to work since 2006."  The report shows that the Veteran described that the "pain is under the patella and also in the anterior medial and anterior lateral joint lines.  It comes and goes and is throbbing, and he rates it as an 8 on a 1 to 10 scale."  The report shows that "[t]he veteran currently is taking morphine 100 mg two times a day" for pain.  The report shows that the Veteran reported daily flare-ups with "pain as a 9 on a 1 to 10 scale" and "[a]ny type of activity precipitates the problem."  The Veteran was reported to occasionally use a cane, which is consistent with many other indications of record.

The Board notes that the February 2012 VA examiner marked the box to indicate "Intermediate degrees" of weakness and pain in the left knee and did not check the box for "severe painful motion or weakness."  However, the Board finds that a broad review of the evidence reasonably demonstrates that the persistent pain the Veteran experiences in his left knee may be reasonably characterized as severe.  A number of medical records indicate that the Veteran has been prescribed morphine for pain management during the period on appeal, and the Veteran required an increase in dosage from 60 milligrams to 100 milligrams twice daily in November 2010.  There has been some dispute, including in the RO adjudication of this case, as to the extent to which the pain management treatment is associated with the left knee disability as distinguished from residuals of a back surgery.  However, the Veteran competently testifies that his most significant persisting pain is associated with the left knee and not his back, including as expressed at his October 2011 Board hearing.  Certain medical records appear to reasonably corroborate that testimony.

The Board particularly notes that a November 2011 private medical record pertains specifically to "evaluation for left knee pain" and expresses "imperative" concern regarding "the severity of pain and the high doses of morphine that his left total knee is requiring."  The same report describes that the Veteran "is on chronic pain therapy for this left knee, with extremely high doses of morphine right now."  The Board considers this to be highly probative evidence indicating that the Veteran's pain management with morphine reflects a severe level of pain attributable specifically to the Veteran's left knee.

The Board also notes that the Veteran's records obtained from the SSA include questionnaire forms completed by private doctors with significant familiarity in treating the Veteran over a number of years.  The Board particularly notes two questionnaires completed in March 2007, one by a doctor who had been treating the Veteran since 2001 and another who had been treating the Veteran since 2004.  Significantly, both doctors specifically indicated that the Veteran was not a malingerer.  One of the doctors indicated that the Veteran's pain from disabilities including the left knee was "6+/10" while the other characterized his pain as "8/10."  The Board finds the fact that the doctors involved in medically addressing the Veteran's pain agree that he is not a malingerer lends credibility to the Veteran's testimony with regard to the essential matter of assessing the severity of his subjective pain.

The Board finds the Veteran's competent and consistent testimony regarding his experience of pain to be credible in this case.  The Veteran's July 2010 written statement describes that "the severity of the left knee pain would be unbearable and totally debilitating if not for Morphine."  The Veteran describes his pain management medications, including morphine and other drugs, and explains that "[m]y pain level is discussed during my quarterly visits.  Even with these medications, my knee pain registers 6 or 7 on a scale of 1 to 10."  The Board notes that this description appears to be consistent with the medical documentation of record.  The Board further notes that VA treatment records show that in November 2010, the Veteran requested and was granted a significant increase in his prescription dosage of morphine from 60 milligrams to 100 milligrams twice daily.  The Veteran's testimony in written statements and at his October 2011 Board hearing explains that without substantial pain management medication his left knee pain is tremendously debilitating, and with the medication it remains only somewhat less debilitating with regularly severe attacks of pain during flare-ups (including when resting , when still, and when attempting to sleep).  The Veteran's spouse has offered corroborating testimony with regard to her observations of the Veteran's difficulties at the October 2011 Board hearing.  The Board finds that the lay testimony is competent and credible in this regard, and the Board finds that there is no substantially persuasive contrary evidence.

As the Board finds that the positive evidence on the point presents at least as much persuasive and probative value as any negative evidence, the Board resolves reasonable doubt in the Veteran's favor and finds that his service-connected left knee disability manifests in chronic severe pain.

When considering the Veteran's disability picture during the relevant time frame, the Board is of the opinion that a 60 percent evaluation is warranted under Diagnostic Code 5055.  38 C.F.R. § 4.71a.  Although the evidence presents some conflicting indications as to whether the Veteran's current knee pain reflects an increase in severity compared to earlier portions of the period on appeal (as opposed to a consistent level of severity throughout the period), it is uncertain when any  such increases in disability took place; the 60 percent evaluation is assigned for the entire period in question.  Hart, supra; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, Gilbert, supra.  The Board notes that the private medical records in the claims file show that the Veteran has consistently reported unexpected and alarming levels of pain in his left knee dating back fully to the time of the left knee replacement surgery and the follow-up revision surgery (which was unsuccessful in resolving the Veteran's persisting problems with left knee pain).

The Board has considered other provisions in the Rating Schedule pertaining to disabilities of the knee, but there is no provision that would provide for a rating in excess of 60 percent for the Veteran's service-connected left knee disability in this case.  A 100 percent rating was in effect from June 30, 2006, to August 1, 2007, due to the knee replacement pursuant to Diagnostic Code 5055.  As discussed above, the 100 percent rating is only for consideration during the one year period following the actual knee replacement surgery.  The Veteran does not contend that any additional knee replacement surgery has taken place more recently so as to permit further application of the 100 percent disability rating under Diagnostic Code 5055.  The Veteran's claim features his contention that the chronic residuals of that surgery meet the criteria for the maximum schedular 60 percent disability rating after the conclusion of the one year period of the 100 percent rating.

Thus, the grant of a 60 percent rating in this case constitutes a full grant of the maximum schedular benefits sought in this appeal.

Increased Rating Conclusion and Extraschedular Consideration

In this decision, the Board has found that the evidence discussed above is highly probative evidence with regard to evaluating the severity of the Veteran's disability on appeal in this case.  The evidence features the Veteran's statements, VA examination reports, and medical evidence presenting professional medical impressions and the Veteran's own account of symptom details.  The reports specifically document and address the Veteran's symptom complaints, document the pertinent specialized clinical findings, and present competent medical examiners' assessments of the disability informed by direct interview and inspection of the Veteran together with consideration of the pertinent history.

The Board has reviewed the entirety of the evidence of record, including the Veteran's testimony and additional medical records.  The Board finds that none of the evidence of record probatively contradicts the findings discussed above.

The Board also recognizes that the Veteran and the record refer to the impact of the service-connected disability on the Veteran's functioning, including work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate a veteran's level of disability and symptomatology, then either the RO or the Board must determine whether a veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant Diagnostic Code for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Additionally, the Court recently held that a request for a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  As discussed in the Board's prior December 2011 remand of this appeal, a claim of entitlement to a TDIU has been established as an issue included with this appeal; that issue is being remanded for additional development at this time.


ORDER

Entitlement to a disability rating of 60 percent for total left knee replacement is warranted, effective from August 1, 2007.  To this extent, the appeal is granted, subject to laws and regulations governing payment of VA monetary benefits.


REMAND

The Veteran claims entitlement to a TDIU.

In order to establish entitlement to a total rating based upon individual unemployability due to service-connected disability, there must be an impairment so severe that it is impossible to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994).

With regard to the Veteran's claim of entitlement to a TDIU, the Board finds that a remand is necessary.  Pursuant to the Board's grant of a 60 percent disability rating for the left knee disability (discussed above), and with consideration of the Veteran's other service-connected disability ratings and effective dates, it appears that the Veteran now meets the schedular criteria for consideration for a TDIU for much (but not all) of the period on appeal.  38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.25 (combined ratings table).

Thus, the parameters of the issue have changed since the RO/AMC last considered the matter.  Moreover, it does not appear that there is any definitive medical opinion of record adequately addressing whether the Veteran is unemployable due specifically to his service-connected disabilities alone (even acknowledging the March 2008 VA examination report which attempts to address the impact of some, but not all, of the Veteran's service connected disabilities upon his employability).

Finally, the Board observes that the Veteran's representative has contended that there has been inadequate VCAA notice provided to the Veteran on the TDIU issue.  The RO/AMC shall have the opportunity to furnish that Veteran with new adequate notice on this issue during the processing of this remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate action to ensure that the Veteran has been furnished proper VCAA notice with regard to the TDIU claim.

2.  The Veteran should be scheduled for VA examination(s) with an appropriate specialist (or specialists) to evaluate the impact of his service-connected disabilities on his employability.  It is imperative that the Veteran's claims folder be available to and reviewed by the examiner(s).  The examiner(s) must evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on the Veteran's employability.  The examiner(s) should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.

3.  In the interest of avoiding further remand, the AMC/RO should review the examination report obtained and ensure that adequate opinions with rationale have been offered.

4.  After completion of the above to the extent possible, and any other development deemed necessary, the RO/AMC should review the expanded record and readjudicate the issue remaining on appeal.  Unless the full benefits sought by the Veteran are granted, the RO/AMC should furnish the Veteran with an appropriate supplemental statement of the case.  The case should be returned to the Board after the Veteran is afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


